       Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 1 of 30




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 LARADA SCIENCES, INC., a Delaware
 corporation,                                          STIPULATED PROTECTIVE ORDER

            Plaintiff/Counterdefendant,                  Civil No. 2:18-cv-00551-RJS-PMW

 vs.                                                    Chief District Judge Robert J. Shelby

 PEDIATRIC HAIR SOLUTIONS                             Chief Magistrate Judge Paul M. Warner
 CORPORATION, a North Carolina
 corporation,

            Defendant/Counterclaimant.


        Pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, as well as all applicable

local rules and this Court’s Orders, and for good cause, IT IS HEREBY ORDERED THAT:

1.      Scope of Protection

        This Protective Order shall govern any record of information produced in this action and

designated pursuant to this Protective Order, including all designated deposition testimony, all

designated testimony taken at a hearing or other proceeding, all designated deposition exhibits,

interrogatory answers, admissions, documents and other discovery materials, whether produced

informally or in response to interrogatories, requests for admissions, requests for production of

documents or other formal methods of discovery.

        This Protective Order shall also govern any designated record of information produced in

this action pursuant to required disclosures under any federal procedural rule or local rule of the

Court and any supplementary disclosures thereto.
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 2 of 30




       This Protective Order shall apply to the parties and to any nonparty from whom discovery

may be sought who desires the protection of this Protective Order.

       Nonparties may challenge the confidentiality of the protected information by filing a

motion to intervene and a motion to de-designate.

2.     Definitions

              (a)     The term PROTECTED INFORMATION shall mean confidential or

       proprietary technical, scientific, financial, business, health, or medical information

       designated as such by the producing party.

              (b)     The term CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES

       ONLY shall mean PROTECTED INFORMATION that constitutes or contains non-

       public Source Code information so designated by the producing party.

                      (1)     “Source Code” shall mean source code and object code (i.e.,

              computer instructions and data definitions expressed in a form suitable for input

              to an assembler, compiler, or other translator). For avoidance of doubt, this

              includes source files, make files, intermediate output files, executable files, header

              files, resource files, library files, module definition files, map files, object files,

              linker files, browse info files, and debug files.

              (c)     The term CONFIDENTIAL INFORMATION—ATTORNEYS EYES

       ONLY, shall mean PROTECTED INFORMATION that is so designated by the

       producing party. The designation CONFIDENTIAL—ATTORNEYS EYES ONLY may

       be used only for the following types of past, current, or future PROTECTED

       INFORMATION: (1) sensitive technical information, including current research,



                                                  2
Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 3 of 30




 development and manufacturing information and patent prosecution information, (2)

 sensitive business information, including highly sensitive financial or marketing

 information and the identity of suppliers, distributors and potential or actual customers,

 (3) competitive technical information, including technical analyses or comparisons of

 competitor’s products, (4) competitive business information, including non-public

 financial or marketing analyses or comparisons of competitor’s products and strategic

 product planning, or (5) any other PROTECTED INFORMATION the disclosure of

 which to non-qualified people subject to this Protective Order the producing party

 reasonably and in good faith believes would likely cause harm.

        (d)     The term CONFIDENTIAL INFORMATION shall mean all

 PROTECTED INFORMATION that is not designated as "CONFIDENTIAL—

 ATTORNEYS EYES ONLY" information.

        (e)     For entities covered by the Health Insurance Portability and

 Accountability Act of 1996 (“HIPAA”), the term CONFIDENTIAL INFORMATION

 shall include Confidential Health Information. Confidential Health Information shall

 mean information supplied in any form, or any portion thereof, that identifies an

 individual or subscriber in any manner and relates to the past, present, or future care,

 services, or supplies relating to the physical or mental health or condition of such

 individual or subscriber, the provision of health care to such individual or subscriber, or

 the past, present, or future payment for the provision of health care to such individual or

 subscriber. Confidential Health Information includes claim data, claim forms,

 grievances, appeals, or other documents or records that contain any patient health



                                           3
Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 4 of 30




 information required to be kept confidential under any state or federal law, including 45

 C.F.R. Parts 160 and 164 promulgated pursuant to the Health Insurance Portability and

 Accountability Act of 1996 (see 45 C.F.R. §§ 164.501 & 160.103), and the following

 subscriber, patient, or member identifiers:

                 (1)    names;

                 (2)    all geographic subdivisions smaller than a State, including street

        address, city, county, precinct, and zip code;

                 (3)    all elements of dates (except year) for dates directly related to an

        individual, including birth date, admission date, discharge date, age, and date of

        death;

                 (4)    telephone numbers;

                 (5)    fax numbers;

                 (6)    electronic mail addresses;

                 (7)    social security numbers;

                 (8)    medical record numbers;

                 (9)    health plan beneficiary numbers;

                 (10)   account numbers;

                 (11)   certificate/license numbers;

                 (12)   vehicle identifiers and serial numbers, including license plate

        numbers;

                 (13)   device identifiers and serial numbers;

                 (14)   web universal resource locators (“URLs”);



                                           4
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 5 of 30




                     (15)    internet protocol (“IP”) address numbers;

                     (16)    biometric identifiers, including finger and voice prints;

                     (17)    full face photographic images and any comparable images; and/or

                     (18)    any other unique identifying number, characteristic, or code.

             (f)     The term TECHNICAL ADVISOR shall refer to any person who is not a

      party to this action and/or not presently employed by the receiving party or a company

      affiliated through common ownership, who has been designated by the receiving party to

      receive another party’s PROTECTED INFORMATION, including CONFIDENTIAL

      SOURCE CODE—ATTORNEYS EYES ONLY, CONFIDENTIAL INFORMATION—

      ATTORNEYS EYES ONLY, and CONFIDENTIAL INFORMATION. Each party’s

      TECHNICAL ADVISORS shall be limited to such persons as, in the judgment of that

      party’s counsel, are reasonably necessary for development and presentation of that

      party’s case. These persons include outside experts or consultants retained to provide

      technical or other expert services such as expert testimony, or to otherwise assist in trial

      preparation.

3.    Disclosure Agreements

             (a)     Each receiving party’s TECHNICAL ADVISOR shall sign a disclosure

      agreement in the form attached hereto as Exhibit A (“Disclosure Agreement”). Copies of

      the Disclosure Agreement signed by any person or entity to whom PROTECTED

      INFORMATION is disclosed shall be provided to the other party promptly after

      execution by e-mail transmission. No disclosures shall be made to a TECHNICAL




                                                5
Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 6 of 30




 ADVISOR until seven (7) days after the executed Disclosure Agreement is served on the

 other party.

        (b)     Before any PROTECTED INFORMATION is disclosed to outside

 TECHNICAL ADVISORS, the following information must be provided in writing to the

 producing party and received no less than seven (7) days before the intended date of

 disclosure to that outside TECHNICAL ADVISOR: the identity of that outside

 TECHNICAL ADVISOR, business address and/or affiliation and a current curriculum

 vitae of the TECHNICAL ADVISOR, and, if not contained in the TECHNICAL

 ADVISOR’s curriculum vitae, a brief description, including education, present and past

 employment and general areas of expertise of the TECHNICAL ADVISOR. If the

 producing party objects to disclosure of PROTECTED INFORMATION to an outside

 TECHNICAL ADVISOR, the producing party shall within seven (7) days of receipt

 serve written objections identifying the specific basis for the objection, and particularly

 identifying all information to which disclosure is objected. Failure to object within seven

 (7) days shall authorize the disclosure of PROTECTED INFORMATION to the

 TECHNICAL ADVISOR. As to any objections, the parties shall attempt in good faith to

 promptly resolve any objections informally. If the objections cannot be resolved, the

 party seeking to prevent disclosure of the PROTECTED INFORMATION to the expert

 shall move within seven (7) days for an Order of the Court preventing the disclosure.

 The burden of proving that the designation is proper shall be upon the producing party. If

 no such motion is made within seven (7) days, disclosure to the TECHNICAL ADVISOR

 shall be permitted. In the event that objections are made and not resolved informally and



                                           6
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 7 of 30




      a motion is filed, disclosure of PROTECTED INFORMATION to the TECHNICAL

      ADVISOR shall not be made except by Order of the Court.

             (c)     No party shall attempt to depose any TECHNICAL ADVISOR until such

      time as the TECHNICAL ADVISOR is designated by the party engaging the

      TECHNICAL ADVISOR as a testifying expert. Notwithstanding the preceding sentence,

      any party may depose a TECHNICAL ADVISOR as a fact witness provided that the

      party seeking such deposition has a good faith, demonstrable basis independent of the

      Disclosure Agreement or the information provided under subparagraph (a) above that

      such person possesses facts relevant to this action, or facts likely to lead to the discovery

      of admissible evidence; however, such deposition, if it precedes the designation of such

      person by the engaging party as a testifying expert, shall not include any questions

      regarding the scope or subject matter of the engagement. In addition, if the engaging

      party chooses not to designate the TECHNICAL ADVISOR as a testifying expert, the

      non-engaging party shall be barred from seeking discovery or trial testimony as to the

      scope or subject matter of the engagement.

4.    Designation of Information

             (a)     Documents and things produced or furnished during the course of this

      action shall be designated as containing CONFIDENTIAL INFORMATION, by placing

      on each page, each document (whether in paper or electronic form), or each thing a

      legend substantially as follows:

      CONFIDENTIAL INFORMATION




                                                7
Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 8 of 30




        (b)     Documents and things produced or furnished during the course of this

 action shall be designated as containing information which is CONFIDENTIAL

 INFORMATION—ATTORNEYS EYES ONLY by placing on each page, each

 document (whether in paper or electronic form), or each thing a legend substantially as

 follows:

 CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY

 During discovery, a producing party shall have the option to require that all or batches of

 materials be treated as containing information that is CONFIDENTIAL

 INFORMATION—ATTORNEYS EYES ONLY during inspection and to make its

 designation as to particular documents and things at the time copies of documents and

 things are furnished.

        (c)     Documents and things produced or furnished during the course of this

 action shall be designated as containing information that is CONFIDENTIAL SOURCE

 CODE—ATTORNEYS EYES ONLY, by placing on each page, each document (whether

 in paper or electronic form), or each thing a legend substantially as follows:

 CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY

        (d)     A party may designate information disclosed at a deposition as

 CONFIDENTIAL INFORMATION, CONFIDENTIAL INFORMATION—

 ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE CODE—ATTORNEYS

 EYES ONLY by requesting the reporter to so designate the transcript at the time of the

 deposition.




                                          8
Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 9 of 30




        (e)     A producing party shall designate its discovery responses, responses to

 requests for admission, briefs, memoranda, and all other papers sent to the court or to

 opposing counsel as containing CONFIDENTIAL INFORMATION, CONFIDENTIAL

 INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE

 CODE—ATTORNEYS EYES ONLY when such papers are served or sent.

        (f)     A party shall designate information disclosed at a hearing or trial as

 CONFIDENTIAL INFORMATION, CONFIDENTIAL INFORMATION—

 ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE CODE—ATTORNEYS

 EYES ONLY by requesting the court, at the time the information is proffered or adduced,

 to receive the information only in the presence of those persons designated to receive

 such information and court personnel, and to designate the transcript appropriately.

        (g)     The parties will use reasonable care to avoid designating any documents

 or information as CONFIDENTIAL INFORMATION, CONFIDENTIAL

 INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE

 CODE—ATTORNEYS EYES ONLY that is not entitled to such designation or which is

 generally available to the public. The parties shall designate only that part of a document

 or deposition that is CONFIDENTIAL INFORMATION, CONFIDENTIAL

 INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE

 CODE—ATTORNEYS EYES ONLY, rather than the entire document or deposition.

 For example, if a party claims that a document contains pricing information that is

 CONFIDENTIAL—ATTORNEYS EYES ONLY, the party will designate only that part




                                          9
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 10 of 30




       of the document setting forth the specific pricing information as CONFIDENTIAL—

       ATTORNEYS EYES ONLY, rather than the entire document.

               (h)     In multi-party cases, Plaintiffs and/or Defendants shall further be able to

       designate documents as CONFIDENTIAL INFORMATION—NOT TO BE

       DISCLOSED TO OTHER PLAINTIFFS or CONFIDENTIAL INFORMATION—NOT

       TO BE DISCLOSED TO OTHER DEFENDANTS for documents that shall not be

       disclosed to other parties. The party producing documents or other materials that contain

       any information that is designated CONFIDENTIAL INFORMATION—NOT TO BE

       DISCLOSED TO OTHER PLAINTIFFS or CONFIDENTIAL INFORMATION—NOT

       TO BE DISCLOSED TO OTHER DEFENDANTS shall, at the time of production, notify

       the receiving party that certain materials have been so designated.

5.     Disclosure and Use of materials designated CONFIDENTIAL
       INFORMATION, CONFIDENTIAL INFORMATION—
       ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE CODE—
       ATTORNEYS EYES ONLY

       Information that has been designated CONFIDENTIAL INFORMATION,

CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL

SOURCE CODE—ATTORNEYS EYES ONLY shall be disclosed by the receiving party only to

Qualified Recipients. All Qualified Recipients shall (i) hold such information received from the

disclosing party in confidence, (ii) use such information only for purposes of this action and for

no other action, (iii) shall not use such information for any business or other commercial

purpose, or for filing or prosecuting any patent application (of any type) or patent reissue or

reexamination request, and (iv) shall not disclose such information to any person, except as

hereinafter provided. All information that has been designated CONFIDENTIAL


                                                 10
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 11 of 30




INFORMATION, CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or

CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY shall be carefully

maintained so as to preclude access by persons who are not qualified to receive such information

under the terms of this Order.

       In multi-party cases, documents designated as CONFIDENTIAL INFORMATION—

NOT TO BE DISCLOSED TO OTHER PLAINTIFFS or CONFIDENTIAL INFORMATION—

NOT TO BE DISCLOSED TO OTHER DEFENDANTS shall not be disclosed to other plaintiffs

and/or defendants.

6.     Qualified Recipients

       For purposes of this Order, “Qualified Recipient” means

               (a)    For materials designated CONFIDENTIAL SOURCE CODE—

       ATTORNEYS EYES ONLY:

                      (1)        Outside counsel of record for the parties in this action, and the

               partners, associates, secretaries, paralegal assistants, and employees of such

               counsel to the extent reasonably necessary to render professional services in the

               action, outside copying services, document management services, and graphic

               services;

                      (2)        Court officials involved in this action (including court reporters,

               persons operating video recording equipment at depositions, and any special

               master appointed by the Court);




                                                   11
   Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 12 of 30




                    (3)     Personnel at document duplication, coding imaging, or scanning

             service establishments retained by, but not regularly employed by, outside

             litigation counsel as necessarily incident to the litigation; and

                    (4)     Outside TECHNICAL ADVISORS retained to provide technical

             or other expert services, subject to the requirements in Paragraph 3 above.

             However, such experts may only review CONFIDENTIAL SOURCE CODE—

             ATTORNEYS EYES ONLY after being expressly identified to the opposing

             party as seeking access to CONFIDENTIAL SOURCE CODE—ATTORNEYS

             EYES ONLY.

     (b)     For materials designated CONFIDENTIAL INFORMATION—ATTORNEYS

EYES ONLY:

                    (1)     Outside counsel of record for the parties in this action, and the

             partners, associates, secretaries, paralegal assistants, and employees of such

             counsel to the extent reasonably necessary to render professional services in the

             action, outside copying services, document management services, and graphic

             services;

                    (2)     Court officials involved in this action (including court reporters,

             persons operating video recording equipment at depositions, and any special

             master appointed by the Court);

                    (3)     Any person designated by the Court in the interest of justice, upon

             such terms as the Court may deem proper;




                                               12
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 13 of 30




                       (4)     Any outside TECHNICAL ADVISOR employed by the outside

               counsel of record, subject to the requirements in Paragraph 3 above; and

                       (5)     Any designated arbitrator or mediator who is assigned to hear this

               matter, or who has been selected by the parties, and his or her staff, provided that

               such individuals agree in writing, pursuant to the Disclosure Agreement, to be

               bound by the terms of this Order.

       (c)     For materials designated CONFIDENTIAL INFORMATION:

                       (1)     Those persons listed in paragraph 6(a) or 6(b);

                       (2)     In-house counsel for a party to this action who are acting in a legal

               capacity and who are actively engaged in the conduct of this action, and the

               secretary and paralegal assistants of such counsel to the extent reasonably

               necessary;

                       (3)     The insurer of a party to this litigation, and employees of such an

               insurer to the extent reasonably necessary to assist the party’s counsel in

               providing the insurer an opportunity to investigate and evaluate the claim for

               purposes of determining coverage and for settlement purposes; and

                       (4)     Representatives, officers, or employees of a party as necessary to

               assist outside counsel with this litigation.

       (d)     For materials designated CONFIDENTIAL SOURCE CODE—ATTORNEYS

EYES ONLY, CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or

CONFIDENTIAL INFORMATION: any witness during the course of discovery, so long as

each designated document to be disclosed states, on its face, that the witness to whom it will be



                                                 13
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 14 of 30




disclosed was either an author, recipient, or otherwise involved in the creation of the document.

Where this is not the case, the party seeking disclosure may nonetheless disclose the designated

document to the witness, provided that: (i) the party seeking disclosure has a reasonable basis

for believing that the witness had previously received or reviewed the document, (ii) the party

seeking disclosure provides advance notice to the party that produced the document, and (iii) the

party that produced the document does not inform the party seeking disclosure that the witness

had not previously received or reviewed the document in question. Nothing herein shall prevent

disclosure at a deposition of materials designated CONFIDENTIAL SOURCE CODE—

ATTORNEYS EYES ONLY, CONFIDENTIAL INFORMATION—ATTORNEYS EYES

ONLY, or CONFIDENTIAL INFORMATION to the officers, directors, and managerial level

employees of the party producing such designated materials, or to any employee of such party

who has access to such designated materials in the ordinary course of such employee’s

employment.

7.     Use of Protected Information

               (a)    In the event that any receiving party’s briefs, memoranda, discovery

       requests, requests for admission, or other papers of any kind that are served or filed

       include another party’s materials designated CONFIDENTIAL INFORMATION,

       CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or

       CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY, the papers must be

       appropriately designated pursuant to Paragraph 4 and filed under seal in accordance with

       DUCivR 5-3.




                                                14
Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 15 of 30




        (b)     All documents, including attorney notes and abstracts, that contain another

 party’s materials designated CONFIDENTIAL INFORMATION, CONFIDENTIAL

 INFORMATION—ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE

 CODE—ATTORNEYS EYES ONLY, shall be handled as if they were designated

 pursuant to Paragraph 4.

        (c)     Documents, papers, and transcripts that are filed with the Court and

 contain any other party’s materials designated CONFIDENTIAL INFORMATION,

 CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or

 CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY shall be filed under

 seal in accordance with DUCivR 5-3.

        (d)     To the extent that documents are shared by a producing party and/or

 reviewed by a receiving party prior to formal production in this case, any knowledge

 learned during the review process will be treated by the receiving party as

 CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY until such time as

 the documents have been produced, at which time any stamped classification will control.

 No photograph or any other means of duplication, including but not limited to electronic

 means, of materials provided for review prior to production is permitted before the

 documents are produced with the appropriate stamped classification.

        (e)     In the event that any question is asked at a deposition with respect to

 which a party asserts that the answer requires the disclosure of CONFIDENTIAL

 INFORMATION, CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY,

 or CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY, such question



                                         15
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 16 of 30




      shall nonetheless be answered by the witness fully and completely. Prior to answering,

      however, all persons present shall be advised of this Order by the party making the

      confidentiality assertion and, in the case of information designated as CONFIDENTIAL

      INFORMATION –ATTORNEYS EYES ONLY or CONFIDENTIAL SOURCE

      CODE—ATTORNEYS EYES ONLY, at the request of such designating party all

      persons who are not allowed to obtain such information pursuant to this Order, other than

      the witness, shall leave the room during the time in which this information is disclosed or

      discussed.

             (f)     Nothing in this Protective Order shall bar or otherwise restrict outside

      counsel from rendering advice to his or her client with respect to this action and, in the

      course thereof, from relying in a general way upon an examination of materials

      designated CONFIDENTIAL INFORMATION, CONFIDENTIAL INFORMATION—

      ATTORNEYS EYES ONLY, or CONFIDENTIAL SOURCE CODE—ATTORNEYS

      EYES ONLY, provided, however, that in rendering such advice and in otherwise

      communicating with their client, such counsel shall not disclose the specific contents of

      any materials designated CONFIDENTIAL INFORMATION,CONFIDENTIAL

      INFORMATION—ATTORNEYS EYES ONLY or CONFIDENTIAL SOURCE

      CODE—ATTORNEYS EYES ONLY.

8.    Use of Protected Information designated CONFIDENTIAL SOURCE CODE—
      ATTORNEYS EYES ONLY

             1.      For Protected Information designated CONFIDENTIAL SOURCE

      CODE—ATTORNEYS EYES ONLY, the following additional protections apply:

                     (a)     Access to a Party’s Source Code shall be provided only on “stand-


                                               16
Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 17 of 30




       alone” computer(s) (that is, the computer may not be linked to any network,

       including a local area network (“LAN”), an intranet or the Internet). The stand-

       alone computer(s) may be connected to (i) a printer, or (ii) a device capable of

       temporarily storing electronic copies solely for the limited purposes permitted

       pursuant to paragraphs 10 (h and k) below. Additionally, except as provided in

       paragraph 10(k) below, the stand-alone computer(s) may only be located at the

       offices of the producing Party’s outside counsel;

              (b)     The receiving Party shall make reasonable efforts to restrict its

       requests for such access to the stand-along computer(s) to normal business hours,

       which for purposes of this paragraph shall be 8:00 a.m. through 6:00 p.m.

       However, upon reasonable notice from the receiving party, the producing Party

       shall make reasonable efforts to accommodate the receiving Party’s request for

       access to the stand-alone computer(s) outside of normal business hours. The

       Parties agree to cooperate in good faith such that maintaining the producing

       Party’s Source Code at the offices of its outside counsel shall not unreasonably

       hinder the receiving Party’s ability to efficiently and effectively conduct the

       prosecution or defense of this Action;

              (c)     The producing Party shall provide the receiving Party with

       information explaining how to start, log on to, and operate the stand-alone

       computer(s) in order to access the produced Source Code on the stand-alone

       computer(s);

              (d)     The producing Party will produce Source Code in computer



                                        17
    Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 18 of 30




            searchable format on the stand-alone computer(s) as described above;

                   (e)     Access to Protected Information designated CONFIDENTIAL

            SOURCE CODE—ATTORNEYS EYES ONLY shall be limited to outside

            counsel and up to three (3) TECHNICAL ADVISORS 1 (i.e., not existing

            employees or affiliates of a Party or an affiliate of a Party) retained for the

            purpose of this litigation and approved to access such Protected Information

            pursuant to paragraph 5(e) above. A receiving Party may include excerpts of

            Source Code in a pleading, exhibit, expert report, discovery document, deposition

            transcript, other Court document, provided that the Source Code Documents are

            appropriately marked under this Order, restricted to those who are entitled to

            have access to them as specified herein, and, if filed with the Court, filed under

            seal in accordance with the Court’s rules, procedures and orders;

                   (f)     To the extent portions of Source Code are quoted in a Source

            Code Document, either (1) the entire Source Code Document will be stamped and

            treated as CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY or

            (2) those pages containing quoted Source Code will be separately stamped and

            treated as CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY;

                   (g)     Except as set forth in paragraph 10(k) below, no electronic copies



      1
        For the purposes of this paragraph, a TECHNICAL ADVISOR is defined
to include the TECHNICAL ADVISOR’S direct reports and other support
personnel, such that the disclosure to a TECHNICAL ADVISOR who employs
others within his or her firm to help in his or her analysis shall count as a
disclosure to a single TECHNICAL ADVISOR.

                                              18
Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 19 of 30




       of Source Code shall be made without prior written consent of the producing

       Party, except as necessary to create documents which, pursuant to the Court’s

       rules, procedures and order, must be filed or served electronically;

              (h)     The receiving Party shall be permitted to make a reasonable number

       of printouts and photocopies of Source Code, all of which shall be designated and

       clearly labeled “CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES

       ONLY,” and the receiving Party shall maintain a log of all such files that are

       printed or photocopied;

              (i)     Should such printouts or photocopies be transferred back to

       electronic media, such media shall be labeled “CONFIDENTIAL SOURCE

       CODE—ATTORNEYS EYES ONLY” and shall continue to be treated as such;

              (j)     If the receiving Party’s outside counsel, consultants, or experts

       obtain printouts or photocopies of Source Code, the receiving Party shall ensure

       that such outside counsel, or TECHNICAL ADVISORS keep the printouts or

       photocopies in a secured locked area in the offices of such outside counsel,

       consultants, or expert. The receiving Party may also temporarily keep the printouts

       or photocopies at: (i) the Court for any proceedings(s) relating to the Source Code,

       for the dates associated with the proceeding(s); (ii) the sites where any

       deposition(s) relating to the Source Code are taken, for the dates associated with

       the deposition(s); and (iii) any intermediate location reasonably necessary to

       transport the printouts or photocopies (e.g., a hotel prior to a Court proceeding or

       deposition); and



                                        19
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 20 of 30




                     (k)     A producing Party’s Source Code may only be transported by the

             receiving Party at the direction of a person authorized under paragraph 10(e) above

             to another person authorized under paragraph 10(e) above, on paper or removable

             electronic media (e.g., a DVD, CD-ROM, or flash memory “stick”) via hand

             carry, Federal Express or other similarly reliable courier. Source Code may not

             be transported or transmitted electronically over a network of any kind, including

             a LAN, an intranet, or the Internet. Source Code may only be transported

             electronically for the purpose of Court proceeding(s) or deposition(s) as set forth

             in paragraph 10(j) above and is at all times subject to the transport restrictions set

             forth herein. But, for those purposes only, the Source Codes may be loaded onto a

             stand-alone computer.

9.    Inadvertent Failure to Designate

             (a)     In the event that a producing party inadvertently fails to designate any of

      its information pursuant to paragraph 4, it may later designate by notifying the receiving

      parties in writing. The receiving parties shall take reasonable steps to see that the

      information is thereafter treated in accordance with the designation.

             (b)     It shall be understood however, that no person or party shall incur any

      liability hereunder with respect to disclosure that occurred prior to receipt of written

      notice of a belated designation.

             (c)     The parties agree that entering into this Protective Order is without

      prejudice to any party’s rights to propose, request or otherwise move for different

      provisions relating to Source Code production in this litigation.



                                                20
      Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 21 of 30




10.    Challenge to Designation

               (a)     Any receiving party may challenge a producing party’s designation at any

       time. A failure of any party to expressly challenge a claim of confidentiality or any

       document designation shall not constitute a waiver of the right to assert at any subsequent

       time that the same is not in-fact confidential or not an appropriate designation for any

       reason. No party shall be obligated to challenge the propriety of any designation when

       made, and failure to do so shall not preclude a subsequent challenge to the propriety of

       such designation.

               (b)     Any receiving party may disagree with the designation of any information

       received from the producing party as CONFIDENTIAL INFORMATION,

       CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY, or

       CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY. In that case, any

       receiving party desiring to disclose or to permit inspection of the same otherwise than is

       permitted in this Order, may request the producing party in writing to change the

       designation of a document or documents, stating with particularity the reasons for that

       request, and specifying the category to which the challenged document(s) should be de-

       designated. The producing party shall then have seven (7) days from the date of service

       of the request to:

                       (1)    advise the receiving parties whether or not it persists in such

               designation; and




                                                21
Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 22 of 30




                (2)     if it persists in the designation, to explain the reason for the

        particular designation and to state its intent to seek a protective order or any other

        order to maintain the designation.

        (c)     If no response is made within seven (7) days after service of the request

 under subparagraph (b), the information will be de-designated to the category requested

 by the receiving party. If, however, the request under subparagraph (b) above is

 responded to under subparagraph (b)(i) and (ii) within the seven (7) day period, the

 producing party may then move the court for a protective order or any other order to

 maintain the designation, in which case the producing party’s designation shall remain in

 effect until the issue has been resolved by the Court (or to such extent as the parties may

 agree). If no such motion is made within seven (7) days after the statement to seek an

 order under subparagraph (b)(ii), the information will be de-designated to the category

 requested by the receiving party.

        (d)     With respect to requests and applications to remove or change a

 designation, information shall not be considered confidential or proprietary to the

 producing party if:

                (1)     the information in question has become available to the public

        through no violation of this Order; or

                (2)     the information was known to any receiving party prior to its

        receipt from the producing party; or




                                          22
      Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 23 of 30




                       (3)    the information was received by any receiving party without

               restrictions on disclosure from a third party having the right to make such a

               disclosure.

11.    Inadvertent Disclosure of Designated Information

       In the event of an inadvertent disclosure of another party’s CONFIDENTIAL

INFORMATION, CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY or

CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY to a non-Qualified

Recipient, the party making the inadvertent disclosure shall promptly upon learning of the

disclosure: (i) notify the person to whom the disclosure was made that it contains

CONFIDENTIAL INFORMATION, CONFIDENTIAL INFORMATION—ATTORNEYS

EYES ONLY or CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY subject to

this Order; (ii) make all reasonable efforts to preclude dissemination or use of the

CONFIDENTIAL INFORMATION, CONFIDENTIAL INFORMATION—ATTORNEYS

EYES ONLY or CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY by the

person to whom disclosure was inadvertently made including, but not limited to, obtaining all

copies of such materials from the non-Qualified Recipient; and (iii) notify the producing party of

the identity of the person to whom the disclosure was made, the circumstances surrounding the

disclosure, and the steps taken to ensure against the dissemination or use of the information.

12.    Inadvertent Disclosure of Privileged Information

       The parties hereto also acknowledge that regardless of the producing party’s diligence an

inadvertent production of attorney-client privileged or attorney work product materials may

occur. In accordance with Fed. R. Civ. P. 26(b)(5) and Fed. R. Evid. 502, the parties therefore



                                                23
      Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 24 of 30




agree that if a party through inadvertence produces or provides discovery that it believes is

subject to a claim of attorney-client privilege or attorney work product, the producing party may

give written notice to the receiving party that the document or thing is subject to a claim of

attorney-client privilege or attorney work product and request that the document or thing be

returned to the producing party. The receiving party shall return to the producing party such

document or thing. Return of the document or thing shall not constitute an admission or

concession, or permit any inference, that the returned document or thing is, in fact, properly

subject to a claim of attorney-client privilege or attorney work product, nor shall it foreclose any

party from moving the Court pursuant to Fed. R. Civ. P. 26(b)(5) and Fed. R. Evid. 502 for an

Order that such document or thing has been improperly designated or should be produced.

13.    Limitation

       This Order shall be without prejudice to any party’s right to assert at any time that any

particular information or document is or is not subject to discovery, production or admissibility

on the grounds other than confidentiality.

14.    Conclusion of Action

               (a)     At the conclusion of this action, including through all appeals, each party

       or other person subject to the terms hereof shall be under an obligation to destroy or

       return to the producing party all materials and documents containing CONFIDENTIAL

       INFORMATION, CONFIDENTIAL INFORMATION—ATTORNEYS EYES ONLY or

       CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES ONLY and to certify to the

       producing party such destruction or return. Such return or destruction shall not relieve




                                                 24
      Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 25 of 30




       said parties or persons from any of the continuing obligations imposed upon them by this

       Order.

                (b)    After this action, trial counsel for each party may retain one archive copy

       of all documents and discovery material even if they contain or reflect another party’s

       materials designated CONFIDENTIAL INFORMATION, CONFIDENTIAL

       INFORMATION—ATTORNEYS EYES ONLY or CONFIDENTIAL SOURCE

       CODE—ATTORNEYS EYES ONLY. Trial counsel’s archive copy shall remain subject

       to all obligations of this Order.

                (c)    The provisions of this paragraph shall not be binding on the United States,

       any insurance company, or any other party to the extent that such provisions conflict with

       applicable Federal or State law. The Department of Justice, any insurance company, or

       any other party shall notify the producing party in writing of any such conflict it

       identifies in connection with a particular matter so that such matter can be resolved either

       by the parties or by the Court.

15.    Production by Third Parties Pursuant to Subpoena

       Any third party producing documents or things or giving testimony in this action

pursuant to a subpoena, notice or request may designate said documents, things, or testimony as

CONFIDENTIAL INFORMATION or CONFIDENTIAL INFORMATION—ATTORNEYS

EYES ONLY, in which case the parties to this agreement shall treat such designated materials

according to the terms of this Order.

16.    Compulsory Disclosure to Third Parties




                                                25
      Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 26 of 30




       If any receiving party is subpoenaed in another action or proceeding or served with a

document or testimony demand or a court order, and such subpoena or demand or court order

seeks CONFIDENTIAL INFORMATION, CONFIDENTIAL INFORMATION—

ATTORNEYS EYES ONLY or CONFIDENTIAL SOURCE CODE—ATTORNEYS EYES

ONLY of a producing party, the receiving party shall give prompt written notice to counsel for

the producing party and allow the producing party an opportunity to oppose such subpoena or

demand or court order prior to the deadline for complying with the subpoena or demand or court

order. No compulsory disclosure to third parties of information or material exchanged under this

Order shall be deemed a waiver of any claim of confidentiality, except as expressly found by a

court or judicial authority of competent jurisdiction.

17.    Jurisdiction to Enforce Protective Order

       After the termination of this action, the Court will continue to have jurisdiction to enforce

this Order.

18.    Modification of Protective Order

       This Order is without prejudice to the right of any person or entity to seek a modification

of this Order at any time either through stipulation or Order of the Court.

19.    Confidentiality of Party’s Own Documents

       Nothing herein shall affect the right of the designating party to disclose to its officers,

directors, employees, attorneys, consultants or experts, or to any other person, its own

information. Such disclosure shall not waive the protections of this Protective Order and shall

not entitle other parties or their attorneys to disclose such information in violation of it, unless by

such disclosure of the designating party the information becomes public knowledge. Similarly,



                                                  26
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 27 of 30




the Protective Order shall not preclude a party from showing its own information, including its

own information that is filed under seal by a party, to its officers, directors, employees, attorneys,

consultants or experts, or to any other person.

       IT IS SO ORDERED.

       DATED this 4th day of March, 2019.

                                       BY THE COURT:



                                       ______________________________
                                       PAUL M. WARNER
                                       Chief United States Magistrate Judge




                                                  27
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 28 of 30




       The parties, through their undersigned attorneys of record, hereby consent to the entry of

this Protective Order.

Date: February 27, 2019

 /s/ Nathan R. Marigoni                             /s/ Andrew G. Strickland
 Jason D. Boren (#7816)                             (signed by filing attorney with permission of
 Nathan R. Marigoni (#14885)                        Andrew G. Strickland)
 BALLARD SPAHR LLP                                  Christine T. Greenwood
 One Utah Center, Suite 800                         Geoffrey K. Biehn
 201 South Main Street                              MAGLEBY CATAXINOS &
 Salt Lake City, Utah 84111-2221                    GREENWOOD, PC
 Telephone: (801) 531-3000                          170 South Main Street, Suite 1100
 Facsimile: (801) 531-3001                          Salt Lake City, UT 84101-3605
 borenj@ballardspahr.com
 marigonin@ballardspahr.com                         Andrew G. Strickland
                                                    LEE & HAYES, PC
 Richard W. Miller (GA #65257)                      1175 Peachtree Street, NE
 Admitted pro hac vice                              100 Colony Square, Suite 2000
 Alan White (GA #410546)                            Atlanta, GA 30361
 Admitted pro hac vice                              (admitted pro hac vice)
 BALLARD SPAHR LLP
 999 Peachtree Street, NE                           Sarah E. Elsden
 Suite 1000                                         LEE & HAYES, PC
 Atlanta, GA 30309-3915                             601 W. Riverside Avenue, Suite 1400
 Telephone: (678) 420-9340                          Spokane, WA 99201
 Facsimile: (678) 420-9301                          (admitted pro hac vice)
 millerrw@ballardspahr.com
 whiteda@ballardspahr.com                           Attorneys for Defendant/Counterclaimant
                                                    Pediatric Hair Solutions Corporation
 Attorneys for Plaintiff/ Counterdefendant,
 Larada Sciences, Inc.




                                               28
       Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 29 of 30




EXHIBIT A TO STIPULATED PROTECTIVE ORDER



 IN THE UNITED STATES DISTRICT COURT
 FOR THE DISTRICT OF UTAH, CENTRAL DIVISION


 Larada Sciences, Inc., a Delaware corporation,
                                                      DISCLOSURE AGREEMENT
            Plaintiff/Counterdefendant,
                                                      Civil No. 2:18-cv-00551-RJS-PMW
 vs.
                                                      Honorable Robert J. Shelby
 Pediatric Hair Solutions Corporation, a North        Magistrate Judge Paul M. Warner
 Carolina corporation,

            Defendant/Counterclaimant.



        I, __________________, am employed by ______________________. In connection

with this action, I am:

_______        a director, officer or employee of _________________________ who is directly

               assisting in this action;

_______        have been retained to furnish technical or other expert services or to give

               testimony (a "TECHNICAL ADVISOR");

______         Other Qualified Recipient (as defined in the Protective Order)

               (Describe:______________________________________________).

        I have read, understand and agree to comply with and be bound by the terms of the

Protective Order in the matter of __________________________________, Civil Action No.

_________________, pending in the United States District Court for the District of Utah. I

further state that the Protective Order entered by the Court, a copy of which has been given to me


                                                 29
     Case 2:18-cv-00551-RJS-PMW Document 44 Filed 03/04/19 Page 30 of 30




and which I have read, prohibits me from using any PROTECTED INFORMATION, including

documents, for any purpose not appropriate or necessary to my participation in this action or

disclosing such documents or information to any person not entitled to receive them under the

terms of the Protective Order. To the extent I have been given access to PROTECTED

INFORMATION, I will not in any way disclose, discuss, or exhibit such information except to

those persons whom I know (a) are authorized under the Protective Order to have access to such

information, and (b) have executed a Disclosure Agreement. I will return, on request, all

materials containing PROTECTED INFORMATION, copies thereof and notes that I have

prepared relating thereto, to counsel for the party with whom I am associated. I agree to be

bound by the Protective Order in every aspect and to be subject to the jurisdiction of the United

States District Court for the District of Utah for purposes of its enforcement and the enforcement

of my obligations under this Disclosure Agreement. I declare under penalty of perjury that the

foregoing is true and correct.




                                                     ______________________________
                                                     Signed by Recipient

                                                     ______________________________
                                                     Name (printed)

                                                     Date: __________________________




                                                30
